PER CURIAM
This is a dissolution of marriage case in which wife appeals those portions of the trial court’s decree which concern spousal support, child support, the property division and attorney fees. Husband cross-appeals with respect to the property division and attorney fees. We affirm all aspects of the decree save for that concerning spousal support; we agree with wife that her permanent spousal support should be increased. Accordingly, the first sentence of paragraph 9 of the decree is amended to read:
“9. Petitioner shall pay to Respondent for spousal support the sum of $500 per month for a period of six years from the date of this decree and thereafter the sum of $400 per month until further order of the court or until she dies.”
Affirmed as modified. Costs to appellant on appeal and cross-respondent on cross-appeal.